DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 12, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. (US 20180307327 A1, published 10/25/2018), hereinafter Tran.

	Regarding claim 1, Tran teaches the claim comprising:
	An information handling system comprising: a host system including a host system processor and a host system memory coupled to the host system processor; and a management controller configured to provide out-of-band management of the host system, wherein the management controller is configured to (Tran Figs. 1-9; [0114], a baseboard management controller that provides out-of-band management capabilities; [0028], the host 111 may be or may form part of a server (e.g., a compute and/or storage system), or other type of computing system; the host 111 may include the communication interface 112, the remote access manager 114, and a host system 116; [0029], the host 111 may include a host system 116, which may be, for example, an operating system or an operating environment, including any applications executing thereon; the remote access manager 114 may pass on received keyboard data 122 or the modified keyboard data 126 to the host system 116; [0031], the remote access manager 114 may be or may form part of a baseboard management controller (which may also refer to a lights out management controller, remote management controller, or the like); a baseboard management controller may communicate with another computing device, such as client device 100, via an out-of-band communication path; by virtue of communicating with the remote access manager 114 via the out-of-band communication path, the user at the client device 100 may manage the host 111 during normal operation of the host 111 and/or host system 116, in the event of a failure of the host 111 and/or host system 116, or even when the host 111 has been powered off and the host system 116 is not running; as a baseboard management controller, the remote access manager 114 may operate independently and separately from the host system 116):
establish a virtual console session between the host system and a remote terminal (Tran Figs. 1-9; [0023], the client device 100 may be executing a console application 104; the console application 104 may access or receive the keyboard input report 107 from the keyboard 106, via an operating system or kernel of the client device 100; the console application 104 can interpret the keyboard input report 107, and various keystrokes in the report may trigger different functionalities of the console application 104 (e.g., menus, options, commands, etc.) or may be interpreted as text input (e.g., for a text editor, text input field, command line interface, etc.); [0024], the console application 104 also may transmit the keyboard input report 107 as keyboard data 122 to the apparatus 110 via the communication interface 102 and communication channel 120; [0029], the remote access manager 114 may also transmit video data 124 to the client device 100 and/or the console application 104):
implement a virtual keyboard coupled to a keyboard interface of the host system (Tran Figs. 1-9; [0015], a user may type on a keyboard and a remote console session executing on the client device may send keyboard data to the baseboard management controller; [0029], the remote access manager 114 may present keyboard data 122 to the host system 116 via a virtual keyboard 118, that is, the remote access manager 114 may emulate a physical keyboard device and present an emulated keyboard input report to the host system 116 via a peripheral or I/O device interface (e.g., USB); [0067], remote access manager 504 may pass the modified keyboard data 524 to the host system by emulating a physical keyboard device to a peripheral or I/O interface);
in response to a command from the remote terminal to send data from the remote terminal to the host system, receive the data from the remote terminal (Tran Figs. 1-9; [0024] the console application 104 also may transmit the keyboard input report 107 as keyboard data 122 to the apparatus 110 via the communication interface 102 and communication channel 120); 
and transmit the data via the virtual keyboard to the host system character-by- character via the keyboard interface of the host system, wherein the virtual keyboard is configured to allow agentless data transmission from the management controller to the host system without execution of a software agent on the host system, wherein the host system is configured to receive the data in a pre-boot environment and/or while no user is logged into an operating system (OS) of the host system (Tran Figs. 1-9; [0024], the console application 104 also may transmit the keyboard input report 107 as keyboard data 122 to the apparatus 110 via the communication interface 102 and communication channel 120; [0029], the remote access manager 114 may pass on received keyboard data 122 or the modified keyboard data 126 to the host system 116; [0031], the client device 100 may communicate with the remote access manager 114 via an out-of-band communication path, such that a user of the client device 100 can remotely manage aspects of the host 111, such as firmware or hardware settings, remote rebooting, remote installation, system diagnostics, and logging; by virtue of communicating with the remote access manager 114 via the out-of-band communication path, the user at the client device 100 may manage the host 111 during normal operation of the host 111 and/or host system 116, in the event of a failure of the host 111 and/or host system 116, or even when the host 111 has been powered off and the host system 116 is not running; [0038], cause the processing resource 202 to send (transmit) the outgoing keyboard data via a communication channel to the remote access manager 250; the stream of outgoing keyboard data may be a stream of discrete packets and the order in which the outgoing keyboard data is sent corresponds to the order in which incoming keyboard data is received by instructions 206; the outgoing keyboard data may be sent to the remote access manager 250 as a stream or series of data (e.g., discrete packets) with a timing that is the same or similar (e.g., within a tolerance on the order of milliseconds or less) to a timing of the incoming keyboard data as received from the keyboard 205; [0067], remote access manager 504 may pass the modified keyboard data 524 to the host system by emulating a physical keyboard device to a peripheral or I/O interface; [0069], a key press at the client device 530 (i.e., key down followed by a key up) may be presented to the host system accurately; [0107], at block 916, the remote access manager may forward the modified keyboard data to a host system via keyboard emulation; [0108], a remote access manager according to the foregoing example implementations works in environments including legacy BIOS (basic input/output system))

Regarding claims 9 and 13, claims 9 and 13 contain substantially similar limitations to those found in claim 1.  Consequently, claims 9 and 13 are rejected for the same reasons.

	Regarding claim 2, Tran teaches all the limitations of claim 1, further comprising:
wherein the keyboard interface of the host system is a Universal Serial Bus (USB) interface (Tran Figs. 1-9; [0015], a user may type on a keyboard and a remote console session executing on the client device may send keyboard data to the baseboard management controller; [0029], the remote access manager 114 may present keyboard data 122 to the host system 116 via a virtual keyboard 118, that is, the remote access manager 114 may emulate a physical keyboard device and present an emulated keyboard input report to the host system 116 via a peripheral or I/O device interface (e.g., USB); [0067], remote access manager 504 may pass the modified keyboard data 524 to the host system by emulating a physical keyboard device to a peripheral or I/O interface)

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 2.  Consequently, claim 15 is rejected for the same reasons.

Regarding claim 3, Tran teaches all the limitations of claim 1, further comprising:
wherein transmitting the data to the host system includes transmitting a key down event and a key up event for each character of the data (Tran Figs. 1-9; Tran Figs. 1-9; [0021], a keyboard input report indicating that a key is pressed (bit(s) of byte 0 set to “1” and/or a non-zero value in any of bytes 2 through 7) may be referred to as a “key down state” for the key(s) represented in that report. A keyboard input report indicating that a key is not pressed (bit(s) of byte 0 set to “0” and/or zero values in the bytes 2 through 7) may be referred to as a “key up state”, particularly if a key was reported as pressed in a preceding report; [0024], the console application 104 also may transmit the keyboard input report 107 as keyboard data 122 to the apparatus 110 via the communication interface 102 and communication channel 120; [0029], the remote access manager 114 may pass on received keyboard data 122 or the modified keyboard data 126 to the host system 116; [0053], the keyboard data receiver 506 receives keyboard data 522 arriving at the communication interface 502 from a client device 530 via the communication channel 520; [0054], the keyboard data 522 includes a key up state following a key down state)

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 3.  Consequently, claim 16 is rejected for the same reasons.

Regarding claim 12, Tran teaches all the limitations of claim 9, further comprising:
wherein the pre-boot environment includes an interface of a Basic Input/Output System (BIOS) of the host system (Tran Figs. 1-9; [0024], the console application 104 also may transmit the keyboard input report 107 as keyboard data 122 to the apparatus 110 via the communication interface 102 and communication channel 120; [0029], the remote access manager 114 may pass on received keyboard data 122 or the modified keyboard data 126 to the host system 116; [0031], the client device 100 may communicate with the remote access manager 114 via an out-of-band communication path, such that a user of the client device 100 can remotely manage aspects of the host 111, such as firmware or hardware settings, remote rebooting, remote installation, system diagnostics, and logging; by virtue of communicating with the remote access manager 114 via the out-of-band communication path, the user at the client device 100 may manage the host 111 during normal operation of the host 111 and/or host system 116, in the event of a failure of the host 111 and/or host system 116, or even when the host 111 has been powered off and the host system 116 is not running; [0038], cause the processing resource 202 to send (transmit) the outgoing keyboard data via a communication channel to the remote access manager 250; the stream of outgoing keyboard data may be a stream of discrete packets and the order in which the outgoing keyboard data is sent corresponds to the order in which incoming keyboard data is received by instructions 206; the outgoing keyboard data may be sent to the remote access manager 250 as a stream or series of data (e.g., discrete packets) with a timing that is the same or similar (e.g., within a tolerance on the order of milliseconds or less) to a timing of the incoming keyboard data as received from the keyboard 205; [0067], remote access manager 504 may pass the modified keyboard data 524 to the host system by emulating a physical keyboard device to a peripheral or I/O interface; [0069], a key press at the client device 530 (i.e., key down followed by a key up) may be presented to the host system accurately; [0107], at block 916, the remote access manager may forward the modified keyboard data to a host system via keyboard emulation; [0108], a remote access manager according to the foregoing example implementations works in environments including legacy BIOS (basic input/output system))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Kohavi et al. (US 20090328033 A1, published 12/31/2009), hereinafter Kohavi.

Regarding claim 4, Tran teaches all the limitations of claim 1, further comprising:
wherein the transmitted data is based on at least one of a capitalization status and a numeric lock status (Tran Figs. 1-9; [0074], consider an example where a user types the capitalized word “Cat” on a keyboard attached to the client device 630, by holding left shift, pressing “c”, releasing left shift, pressing “a”, and pressing “t”; the client device 630 generates (e.g., by instructions 210) and transmits (e.g., by instructions 212) keyboard data 622 representing that typing of the word “Cat”; [0080], upon receiving such keyboard data 622, the modified keyboard data generator 608 and the modifier key handler 610 may function together to generate the following modified keyboard data 624; [0089], allowing the “c” to be capitalized as intended)
However, Tran fails to expressly disclose at least one of a caps lock status and a numeric lock status.  In the same field of endeavor, Kohavi teaches:
at least one of a caps lock status and a numeric lock status (Kohavi Figs. 1-10; [0052], multiple computing environments, including multiple operating system instances on top of a standard computing environment technology (such as a virtual machine or a remote desktop); [0053], the present embodiments describe a system and method for computing environment integration that is based on a centralized unification supervisor which communicates with agents installed on each of the environments; the supervisor uses the provided information to integrate the various environments; [0061], the user's endpoint work computer is selected as the base environment; base environment 12.1 establishes the user environment (in terms of settings, preferences, and so forth) and the base user desktop (in terms of controls, interfaces and input) into which the remaining computing environments 12.2-12.n are to be integrated; [0063], unification supervisor 16 may be a stand-alone component of the system; [0072], the user may be simultaneously working on a personal computer (PC), running a virtual machine on the PC, and communicating with a server over a network; [0097], unification methods may include one-way or two-way synchronization between environments 220 and 240, and applying the changes in real-time; [0105], the user input state (such as num-lock state and caps-lock state) are applied uniformly to all windows, based on the user input state of base environment 220, and are synchronized to the base environment when changed in any one of the environments; [0115], any desktop state or input state that is active on the base desktop is preferably automatically synchronized to all of the other environments (in the case of the Windows operating system this may include num-lock state, caps-lock state, active window property, active screen resolution, active working area, active language, etc.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated at least one of a caps lock status and a numeric lock status as suggested in Kohavi into Tran.  Doing so would be desirable because he present invention relates to providing a user working in multiple computing environments with a single, unified environment, and more particularly but not exclusively to the seamless integration of multiple computing environments in an information technology (IT) infrastructure (see Kohavi [0001]).  The growing complexity and variations in the deployment of computing environments in the modern IT infrastructure have created the need to enable a single user to work concurrently in multiple computing environments, each having different characteristics (see Kohavi [0002]).  There is a need for a secure solution which can provide a smooth user experience (similar to that of a single environment) regardless of the underlying platforms (such as virtual machines or remote desktops) or operating systems (see Kohavi [0031]).  The present embodiments may be implemented on any form of multiple computing environments, regardless of the platform that is used in order to create them (such as virtual machines and remote desktop technologies), and of the operating system in use (such as Windows, Linux, etc) (see Kohavi [0056]).  Additionally, the system of Kohavi would improve the system of Tran by better integrating the computing environments and simplifying the process of entering data for a user, such as entering multiple capital letters without requiring the user to press hold shift key (see Tran [0074]).

Claims 7, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Chuang et al. (US 20140359615 A1, published 12/04/2014), hereinafter Chuang.

Regarding claim 7, Tran teaches all the limitations of claim 1, further comprising:
wherein the data comprises a content for a user, and wherein the transmitting is configured to allow the user to log in to the host system (Tran Figs. 1-9; [0024], the console application 104 also may transmit the keyboard input report 107 as keyboard data 122 to the apparatus 110 via the communication interface 102 and communication channel 120; [0029], the remote access manager 114 may pass on received keyboard data 122 or the modified keyboard data 126 to the host system 116; [0031], by virtue of communicating with the remote access manager 114 via the out-of-band communication path, the user at the client device 100 may manage the host 111 during normal operation of the host 111 and/or host system 116, in the event of a failure of the host 111 and/or host system 116, or even when the host 111 has been powered off and the host system 116 is not running; [0038], cause the processing resource 202 to send (transmit) the outgoing keyboard data via a communication channel to the remote access manager 250; [0067], remote access manager 504 may pass the modified keyboard data 524 to the host system by emulating a physical keyboard device to a peripheral or I/O interface; [0069], a key press at the client device 530 (i.e., key down followed by a key up) may be presented to the host system accurately; see also [0107-0108])
However, Tran fails to expressly disclose a password for a user, and to allow the user to log in to the host system with the password.  In the same field of endeavor, Chuang teaches:
a password for a user, and to allow the user to log in to the host system with the password (Chuang Figs. 1-4; [0011], the clients get connected to the baseboard management controller and then logs in to an intended virtual machine on the computer host though the baseboard management controller to start operating; the baseboard management controller identifies and forwards the communication to the intended virtual machine; [0018], (a) communicating with a virtual machine by a client through the baseboard management controller; [0019], (b) logging in to the virtual machine by the client through the baseboard management controller to initiate an operation; [0036], referring to FIG. 1, there is shown a block diagram of a hardware framework of a computer system 10 according to an embodiment of the present invention; [0042], the computer host 100 has a baseboard management controller (BMC) 102; [0043], the baseboard management controller 102 communicates with the visualization platform VP by means of LAN-Over-USB, for example, and supports in-band/out-of-band channel communication; [0045], the clients 150, 160 are connected to the baseboard management controller 102 via the network interface card NIC; [0053], Step 400: a virtual machine VM installs and executes remote control server software, such as VNC Server, and waits for the login of the client 160; [0054-0055] Step 402: create a connection between the client 160 and the baseboard management controller 102; the baseboard management controller 102 automatically creates a connection to the virtual machine VM via its communication channel (for example, LAN-Over-USB) with the visualization platform VP, thereby creating a connection between the client 160 and the virtual machine VM; [0056], step 404: after the baseboard management controller 102 has created the connection between the client 160 and the virtual machine VM, the client 160 enters a password with remote control client software to log in to the virtual machine VM and initiate an operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a password for a user, and to allow the user to log in to the host system with the password as suggested in Chuang into Tran.  Doing so would be desirable because virtual machine management conventionally requires the inherent computation resources and communication resources of the computer host. Also, a visualization platform (for example, hypervisor or virtual machine monitor (VMM)) of a computer host conventionally generates and sends a management command; however, doing so entails taking up the inherent hardware resources of the computer host and thus reducing the physical resources allocated to the virtual machines. If a system administrator enters into, or specifies for, the visualization platform an intended management command by a remote console, the flow of the input/output (I/O) of a physical network interface card (NIC) or even other related transmission resources of the computer host will be taken up to the detriment of the connection resources available to the virtual machines in operation (see Chuang [0009]).  Furthermore, according to the prior art, to generate and send a management command based on an input or operation of the system administrator, it is necessary that additional specific software or hardware support is available to the visualization platform. As a result, the prior art not only adds to the difficulty in implementation but also reduces the physical resources allocated to the virtual machines (see Chuang [0010]).   Additionally, the system of Chuang would improve the system of Tran by better by providing additional security for the system when the user is accessing the host system in environments where resources may be sensitive and require user authentication before use.

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 7.  Consequently, claim 19 is rejected for the same reasons.

Regarding claim 10, Tran teaches all the limitations of claim 9, further comprising:
wherein the virtual console session is initiated (Tran Figs. 1-9; [0023], the client device 100 may be executing a console application 104; the console application 104 may access or receive the keyboard input report 107 from the keyboard 106, via an operating system or kernel of the client device 100; the console application 104 can interpret the keyboard input report 107, and various keystrokes in the report may trigger different functionalities of the console application 104 (e.g., menus, options, commands, etc.) or may be interpreted as text input (e.g., for a text editor, text input field, command line interface, etc.); [0024], the console application 104 also may transmit the keyboard input report 107 as keyboard data 122 to the apparatus 110 via the communication interface 102 and communication channel 120; [0029], the remote access manager 114 may also transmit video data 124 to the client device 100 and/or the console application 104)
However, Tran fails to expressly disclose initiated by the remote terminal.  In the same field of endeavor, Chuang teaches:
initiated by the remote terminal (Chuang Figs. 1-4; [0011], the clients get connected to the baseboard management controller and then logs in to an intended virtual machine on the computer host though the baseboard management controller to start operating; the baseboard management controller identifies and forwards the communication to the intended virtual machine; [0036], referring to FIG. 1, there is shown a block diagram of a hardware framework of a computer system 10 according to an embodiment of the present invention; remote clients of the computer host 100 communicate with the computer host 100 via a network; [0042], the computer host 100 has a baseboard management controller (BMC) 102; [0043], the baseboard management controller 102 communicates with the visualization platform VP by means of LAN-Over-USB, for example, and supports in-band/out-of-band channel communication; [0045], the clients 150, 160 are connected to the baseboard management controller 102 via the network interface card NIC; [0048], step 300: the baseboard management controller 102 executes the management application MA and waits for an input command or an operation of the client 150; [0049], step 302: create a connection between the client 150 and the baseboard management controller 102; [0053], Step 400: a virtual machine VM installs and executes remote control server software, such as VNC Server, and waits for the login of the client 160; [0054-0055], Step 402: create a connection between the client 160 and the baseboard management controller 102; the baseboard management controller 102 automatically creates a connection to the virtual machine VM via its communication channel (for example, LAN-Over-USB) with the visualization platform VP, thereby creating a connection between the client 160 and the virtual machine VM; [0056], step 404: after the baseboard management controller 102 has created the connection between the client 160 and the virtual machine VM, the client 160 enters a password with remote control client software to log in to the virtual machine VM and initiate an operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated initiated by the remote terminal as suggested in Chuang into Tran.  Doing so would be desirable because virtual machine management conventionally requires the inherent computation resources and communication resources of the computer host. Also, a visualization platform (for example, hypervisor or virtual machine monitor (VMM)) of a computer host conventionally generates and sends a management command; however, doing so entails taking up the inherent hardware resources of the computer host and thus reducing the physical resources allocated to the virtual machines. If a system administrator enters into, or specifies for, the visualization platform an intended management command by a remote console, the flow of the input/output (I/O) of a physical network interface card (NIC) or even other related transmission resources of the computer host will be taken up to the detriment of the connection resources available to the virtual machines in operation (see Chuang [0009]).  Furthermore, according to the prior art, to generate and send a management command based on an input or operation of the system administrator, it is necessary that additional specific software or hardware support is available to the visualization platform. As a result, the prior art not only adds to the difficulty in implementation but also reduces the physical resources allocated to the virtual machines (see Chuang [0010]).   Additionally, the system of Chuang would improve the system of Tran enabling a client to create a necessary connection as desired as well as by providing additional security for the system when the user is accessing the host system in environments where resources may be sensitive and require user authentication before use.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Armstrong (Understanding the 'Clipboard' menu under Hyper-V, https://web.archive.org/web/20120707031247/http://blogs.msdn.com/b/virtual_pc_guy/archive/2008/01/15/understanding-the-clipboard-menu-under-hyper-v.aspx, archived 07/07/2012).

Regarding claim 14, Tran teaches all the limitations of claim 1, further comprising:
wherein the command is a command associated with the remote terminal (Tran Figs. 1-9; [0024], the console application 104 also may transmit the keyboard input report 107 as keyboard data 122 to the apparatus 110 via the communication interface 102 and communication channel 120; [0073], the modifier key handler 610 detects if a key down state in the received keyboard data 622 is associated with a modifier key (e.g., left control, left shift, left alt, left GUI, right control, right shift, right alt, and right GUI), and excepts a key down state associated with a modifier key from insertion of a subsequent key up state by the modifier keyboard data generator 608)
However, Tran fails to expressly disclose wherein the command is a paste command associated with a clipboard buffer of the remote terminal.  In the same field of endeavor, Kohavi teaches:
wherein the command is a paste command associated with a clipboard buffer of the remote terminal (Armstrong p. 1, with Hyper-V the Virtual Machine Connection window has a menu titled 'clipboard'; this menu brings two of my favorite features from Virtual PC to the server world; Type clipboard text: on Virtual PC this used to just be 'paste' but that is not the right description for what actually happens; when you select this option the Virtual Machine Connection will take any text that is currently in the physical computers clipboard and pretend to type it on the keyboard of the virtual machine; text is literally 'typed on the keyboard')
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the command is a paste command associated with a clipboard buffer of the remote terminal as suggested in Armstrong into Tran.  Doing so would be desirable because this menu brings two of my favorite features from Virtual PC to the server world. The upside to this approach is that it allows you to paste text at any time - no matter what the guest operating system is - or what it is doing.  One place where I often use this is to enter serial numbers for Windows when I am installing it (see Armstrong p. 1).  Additionally, the system enables the user to paste large amounts of text (see Armstrong p. 1).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Varadarajan (US 20110185072 A1) see Figs. 1-2 and [0022].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143